—Judgment unanimously modified on the law and as modified affirmed without costs and judgment granted in accordance with the following Memorandum: In this combined declaratory judgment action and CPLR article 78 proceeding, Supreme Court erred in dismissing that portion of the complaint seeking declaratory relief (see, Tumminello v Tumminello, 204 *1048AD2d 1067). Thus, we modify the judgment by reinstating the complaint and by granting judgment declaring that the health insurance programs of the Town of Caneadea do not violate NY Constitution, article VII, § 8, or article VIII, § 1. (Appeal from Judgment of Supreme Court, Allegany County, Francis, J.—Declaratory Judgment.) Present—Balio, J. P., Lawton, Fallon, Wesley and Doerr, JJ.